Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) dated as of this 10th day of
October, 2017 (the “Effective Date”), is entered into by and between CCC
INVESTORS LLC, a Delaware limited liability company (“Landlord”), and OCULAR
THERAPEUTIX, INC., a Delaware corporation (f/k/a I-Therapeutix, Inc.)
(“Tenant”), relating to the premises located in the building (the “Building”)
located in the Town of Bedford, County of Middlesex, Commonwealth of
Massachusetts, commonly known as 36 Crosby Drive (the “Property”).

 

WITNESSETH:

 

WHEREAS, Landlord’s predecessor-in-interest, RAR2-Crosby Corporate Center
QRS, Inc., a Maryland corporation (“Original Landlord”), as landlord, and
Tenant, as tenant, entered into that certain Lease bearing a Lease Reference
Date of August 31, 2009, with respect to approximately 19,786 rentable square
feet located on the first (1st) floor of the Building (the “Original Lease”), as
affected by the (a) Commencement Date Memorandum dated as of December 29, 2009,
by and between Original Landlord, as landlord, and Tenant, as tenant, and
(b) First Amendment to Lease dated as of April 25, 2014, by and between Original
Landlord, as landlord, and Tenant, as tenant (the “First Amendment”) (the
Original Lease, as so affected, collectively, the “Lease”);

 

WHEREAS, Landlord, as the successor-in-interest to Original Landlord, is the
current owner of the Property and the current holder of the landlord’s interest
under the Lease and Tenant, as a result of a name change from
I-Therapeutix, Inc. to Ocular Therapeutix, Inc., is the current holder of the
tenant’s interest under the Lease; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to, among other things,
(i) confirm the current rentable square footage of the Premises (as defined in
the Lease), and (ii) extend the Term of the Lease (as defined in the Lease)
through July 31, 2023, all as more fully set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

Agreements

 

1.                                      Capitalized Terms.  Unless otherwise
specifically set forth herein, all capitalized terms herein shall have the same
meaning as set forth in the Lease.

 

2.                                      Recitals.  The recitals above set forth
are true and complete and are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

3.                                      34 Crosby Premises.  Landlord and Tenant
hereby acknowledge and agree that (a) pursuant to the terms and provisions of
the Original Lease (as amended by the First Amendment), the 34 Crosby Premises
Termination Date has occurred and Tenant has vacated and surrendered the 34
Crosby Premises in accordance with the terms and provisions of the Original
Lease (as amended by the First Amendment), (b) Landlord no longer leases to
Tenant, and Tenant no longer leases from Landlord, the 34 Crosby Premises, and
(c) effective as of the 34 Crosby Premises Termination Date, the terms and
provisions of the Lease no longer apply to the 34 Crosby Premises.

 

4.                                      Premises Rentable Area.  Landlord and
Tenant hereby acknowledge and agree that, effective as of July 1, 2018, and as a
result of a remeasurement of the Premises, the Premises Rentable Area is 20,445
rentable square feet, as more particularly set forth in Schedule I attached
hereto.

 

5.                                      Amendments.  Except as otherwise
expressly set forth hereinbelow, as of the Effective Date, the Lease is hereby
amended as follows:

 

a.                                      Reference Pages.  The Reference
Pages set forth on pages iii through vi of the Original Lease are hereby
amended, restated and superseded in their entirety as set forth on Schedule I
attached hereto.

 

b.                                      Premises.  The introductory paragraph of
the Original Lease is hereby amended by deleting the second (2nd) sentence
thereof in its entirety and replacing it with the following:

 

“The Phase I Premises and the Phase II Premises are depicted on the floor plan
attached hereto as Exhibit A.”

 

c.                                       Use of the Premises.  Section 1.1 of
the Lease is hereby amended by deleting the second (2nd) to the last sentence
thereof in its entirety and replacing it with the following:

 

“Notwithstanding the foregoing, following the Commencement Date with respect to
the Phase I Premises and following the Phase II Premises Commencement Date with
respect to the Phase II Premises, Tenant shall be responsible for ensuring that
(a) Tenant’s layout of its personal property, including without limitation,
partitions, cubicles and equipment, but excluding the Landlord’s Work, and
(b) any alterations to the Phase I Premises and the Phase II Premises,
respectively, comply with the Americans With Disabilities Act of 1990, and any
amendments thereto, at Tenant’s sole cost and expense.”

 

d.                                      Term.  Section 2.1 of the Original Lease
is hereby amended by deleting the first (1st) sentence thereof in its entirety
and replacing it with the following:

 

A-1

--------------------------------------------------------------------------------


 

“The Term of this Lease shall begin on the Commencement Date and shall terminate
on the Termination Date, unless sooner terminated or extended pursuant to the
terms and provisions of this Lease.”

 

e.                                       Expenses.  Section 4.1.2 of the
Original Lease is hereby amended by deleting the words “For each of the 34
Crosby Building and the 36 Crosby Building” from the first (1st) sentence
thereof .

 

f.                                        Base Years.  Section 4.2 of the Lease
is hereby amended to read in its entirety as follows:

 

“4.2                         If in any Lease Year, Expenses paid or incurred
shall exceed Expenses paid or incurred in the Base Year (Expenses), then Tenant
shall pay, as additional rent for such Lease Year, Tenant’s Proportionate Share
For Expenses of such excess.  If in any Lease Year, Taxes paid or incurred by
Landlord in any Lease Year shall exceed the amount of such Taxes which become
due and payable in the Base Year (Taxes), then Tenant shall pay as additional
rent for such Lease Year, Tenant’s Proportionate Share For Taxes of such
excess.”

 

g.                                       Audit Rights.  Section 4.3 of the Lease
is hereby amended by deleting the last three (3) sentences thereof in their
entirety and replacing them with the following:

 

“If, as a result of such audit, it becomes clear that an error was made in the
calculation of the Expenses or of Tenant’s Proportionate Share For Expenses,
then an appropriate adjustment shall be made within thirty (30) days of
Landlord’s receipt from Tenant of a copy of such audit together with Tenant’s
demand for reimbursement and, if Landlord has understated Base Year (Expenses)
or overstated any subsequent years’ Expenses by more than five percent (5%), in
each respective case in the aggregate, or if the amount by which Landlord
over-charged Tenant exceeds five percent (5%) of Tenant’s Proportionate Share
For Expenses in the aggregate, then Landlord shall pay the reasonable actual
out-of-pocket costs and expenses paid by Tenant for the audit.  In the event
that during all or any portion of any Lease Year or Base Year (Expenses), the
Building is not fully rented and occupied Landlord shall make an appropriate
adjustment in occupancy-related Expenses for such year for the purpose of
avoiding distortion of the amount of such Expenses to be attributed to Tenant by
reason of variation in total occupancy of the Building, by employing consistent
and sound accounting and management principles to determine Expenses that would
have been paid or incurred by Landlord had the Building been at least
ninety-five percent (95%) rented and occupied, and the amount so determined
shall be deemed to have been Expenses for such Lease Year.  Following its annual
determination of Expenses pursuant to this Article 4, in no event shall Landlord
recover from Tenant more than

 

A-2

--------------------------------------------------------------------------------


 

Tenant’s Proportionate Share For Expenses of the actual Expenses paid or
incurred by Landlord.”

 

h.                                      Expenses and Taxes.  Section 4.5.2 of
the Lease is hereby amended by deleting the last sentence thereof in its
entirety and replacing it with the following:

 

“Tenant shall not be entitled to a credit by reason of actual Expenses and/or
Taxes in any Lease Year being less than Expenses and/or Taxes in the Base Year
(Expenses and/or Taxes).”

 

i.                                          Holding Over.  Article 14 of the
Lease is hereby amended to read in its entirety as follows:

 

“14.                         HOLDING OVER.  Tenant shall pay Landlord for each
day Tenant retains possession of the Premises or part of them after the
Termination Date or earlier termination of this Lease, by lapse of time or
otherwise, at the rate (the “Holdover Rate”) which shall be One Hundred Fifty
Percent (150%) of the greater of the (a) amount of the Annual Rent in effect for
the Premises for the last period prior to the date of such termination plus all
Rent Adjustments under Article 4; and (b) then market rental value of the
Premises as determined by Landlord assuming a new lease of the Premises of the
then usual duration and other terms, prorated on a daily basis, and also pay all
damages sustained by Landlord by reason of such retention.  In the event of such
holdover, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created.  In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at
law.”

 

j.                                         Events of Default.  Section 18.1.3 of
the Lease is hereby amended to read in its entirety as follows:

 

“18.1.3        Tenant shall fail to vacate the Premises immediately upon the
Termination Date or immediately upon the earlier termination of this Lease, by
lapse of time or otherwise, or upon termination of Tenant’s right to possession
only.”

 

k.                                      Casualty.  Section 22.1 of the Lease is
hereby amended by:  (a) deleting the words “that either the 34 Crosby Premises,
the 36 Crosby Premises, the 34 Crosby Building and/or the 36 Crosby Building, as
applicable,” from the first (1st) sentence thereof and replacing them with the
words “the Premises or the Building”; and (b) deleting the words “34 Crosby
Premises and/or the 36 Crosby Premises, as applicable,” from the second (2nd)
sentence thereof and replacing them with the word “Premises”.

 

A-3

--------------------------------------------------------------------------------


 

Section 22.2 of the Lease is hereby amended by deleting the first (1st) and
second (2nd) sentences thereof and replacing them with the following:

 

“If such repairs cannot, in Landlord’s reasonable estimation, be made within one
hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage.  In the event of the
giving of such notice, this Lease shall expire and all interest of Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term.”

 

Section 22.4 of the Lease is hereby amended by:  (a) deleting the words “with
respect to the portion of the Premises in the damaged Building only” and the
words “with respect to the portion of the Premises in the damaged Building only”
therefrom.

 

Section 22.5 of the Lease is hereby amended by deleting the words “with respect
to the portion of the Premises in the damaged Building only” therefrom.

 

l.                                          Eminent Domain.  Article 23 of the
Lease is hereby amended to read in its entirety as follows:

 

“23.                         EMINENT DOMAIN.  If all or any substantial part of
the Premises shall be taken or appropriated by any public or quasi-public
authority under the power of eminent domain, or conveyance in lieu of such
appropriation, either party to this Lease shall have the right, at its option,
of giving the other, at any time within thirty (30) days after such taking,
notice terminating this Lease, except that Tenant may only terminate this Lease
by reason of taking or appropriation, if such taking or appropriation shall be
so substantial as to materially interfere with Tenant’s use and occupancy of the
Premises.  If neither party to this Lease shall so elect to terminate this
Lease, the rental thereafter to be paid shall be adjusted on a fair and
equitable basis under the circumstances.  In addition to the rights of Landlord
above, if any substantial part of the Building shall be taken or appropriated by
any public or quasi-public authority under the power of eminent domain or
conveyance in lieu thereof, and regardless of whether the Premises or any part
thereof are so taken or appropriated, Landlord shall have the right, at its sole
option, to terminate this Lease.  Landlord shall be entitled to any and all
income, rent, award, or any interest whatsoever in or upon any such sum, which
may be paid or made in connection with any such public or quasi-public use or
purpose, and Tenant hereby assigns to Landlord any interest it may have in or
claim to all or any part of such sums, other than any separate award which may
be made with respect to Tenant’s trade fixtures and

 

A-4

--------------------------------------------------------------------------------


 

moving expenses.  Tenant shall make no claim for the value of any unexpired
Term.”

 

m.                                  Sale By Landlord.  Article 24 of the Lease
is hereby amended by deleting the first (1st) sentence thereof in its entirety
and replacing it with the following:

 

“In event of a sale or conveyance by Landlord of the Building, the same shall
operate to release Landlord from any future liability upon any of the covenants
or conditions, expressed or implied, contained in this Lease in favor of Tenant,
and in such event Tenant agrees to look solely to the responsibility of the
successor in interest of Landlord in and to this Lease.”

 

n.                                      Surrender of Premises.  Section 26.1 of
the Lease is hereby amended to read in its entirety as follows:

 

“26.1                  Tenant shall arrange to meet Landlord for two (2) joint
inspections of the Premises, the first to occur at least thirty (30) days (but
no more than sixty (60) days) before the last day of the Term, and the second to
occur not later than forty-eight (48) hours after Tenant has vacated the
Premises.  In the event of Tenant’s failure to arrange such joint inspections
and/or participate in either such inspection, Landlord’s inspection at or after
Tenant’s vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant’s responsibility for repairs and restoration.”

 

o.                                      Right of First Offer.  Article 41 of the
Lease is hereby deleted in its entirety and, as a result, Tenant has no further
rights thereunder.

 

p.                                      Termination Option.  The Lease is hereby
amended by adding the following as Article 43 thereof:

 

“43.                         TERMINATION OPTION.  Subject to the conditions set
forth hereinbelow, Tenant shall have the one-time right to terminate this Lease
(the “Termination Option”) on July 31, 2021 (the “Early Termination Date”),
provided Tenant notifies Landlord, in writing, of Tenant’s intention to
terminate this Lease on or before July 31, 2020 (the “Termination Notice”) time
being of the essence with respect thereto.  In connection with its exercise of
the Termination Option, Tenant shall pay to Landlord, simultaneously with
Tenant’s delivery of the Termination Notice to Landlord, the sum of Two Hundred
Seventy-Three Thousand Four Hundred Seventy-Three and 96/100 Dollars
($273,473.96) (the “Termination Fee”), which Termination Fee consists of
(a) four (4) months’ Annual Rent as of the Early Termination Date (which totals
One Hundred Ninety-One Thousand Five Hundred Sixty-Nine and 65/100 Dollars
($191,569.65)), plus (b) the unamortized portion of Landlord’s transaction costs
for attorneys’ fees and brokerage fees with respect to the

 

A-5

--------------------------------------------------------------------------------


 

Second Amendment as of the Early Termination Date (which transaction costs total
One Hundred Seventy-Six Thousand Seven Hundred Sixty-Two and 50/100 Dollars
($176,762.50) as of the Effective Date of the Second Amendment), based upon an
interest factor equal to the Amortization Rate per annum for such amortization
calculation, which unamortized amount Landlord and Tenant hereby agree totals
Eighty-One Thousand Nine Hundred Four and 31/100 Dollars ($81,904.31) as of the
Early Termination Date.  If Tenant fails to (i) timely exercise the Termination
Option in accordance with the terms and provisions of this Article 43, or
(ii) deliver to Landlord the Termination Fee simultaneously with the delivery of
Tenant’s Termination Notice to Landlord, the Termination Option and this
Article 43 shall be null and void and without further force and effect. 
Tenant’s right to terminate this Lease as set forth herein is conditioned upon
(A) there being no ongoing Event of Default on the date the Termination Notice
is delivered to Landlord, (B) this Lease being in full force and effect on the
date the Termination Notice is delivered to Landlord and on the day immediately
preceding the Early Termination Date, and (C) Landlord having received the
Termination Fee when required as aforesaid.  Should Tenant effectively exercise
its Termination Option as set forth herein, (x) the Term of this Lease shall
automatically terminate on the Early Termination Date, with all of the terms and
conditions of this Lease, including, without limitation, the obligation to pay
Annual Rent, additional rent, utilities and other changes hereunder remaining in
full force and effect until the Early Termination Date, and (y) Tenant shall
relinquish, yield up and surrender the Premises on the Early Termination Date in
accordance with the provisions of this Lease.”

 

q.                                      Exhibits.  As of the Effective Date,
(i) Exhibit A (Floor Plan Depicting Premises) to the Lease is hereby amended by
deleting the second (2nd) page of the floor plan therefrom, which shows the 34
Crosby Premises and was added to the Lease pursuant to Section 3(s) of the First
Amendment, and (ii) Exhibit E (Right of First Offer Space) to the Lease is
hereby deleted in its entirety.

 

6.                                      Security Deposit.  Effective and
conditioned upon Landlord’s receipt of a replacement letter of credit in the
amount of $113,769.49 and meeting the requirements of Article 5 of the Lease (a
“Replacement Letter of Credit”), the parties agree to reduce the amount of the
Security Deposit to $113,769.49.  Subject to the foregoing conditions and the
terms and provisions of Article 5 of the Lease (including, without limitation,
Section 5.10 of the Lease), simultaneously with Landlord’s receipt of the
Replacement Letter of Credit, Landlord shall return the original letter of
credit that Landlord is currently holding in the amount of $227,539.00 to
Tenant.

 

7.                                      Condition of Premises.  Tenant hereby
acknowledges and agrees that (a) the Premises are being leased by Tenant in
their condition as of the Effective Date, “As Is,” without representation or
warranty by Landlord, and (b) Tenant is the

 

A-6

--------------------------------------------------------------------------------


 

current tenant of the Premises and, as of the Effective Date, it has inspected
the Premises and the common facilities of the Building and has found the same to
be satisfactory.

 

8.                                      Miscellaneous.  Tenant hereby
acknowledges that (a) Landlord has no undischarged obligations under the Lease
to perform any work or improvements to the Premises or to provide any tenant
improvement allowance under the Lease, (b) there are no offsets or defenses that
Tenant has against the full enforcement of the Lease by Landlord, (c) neither
Landlord nor Tenant is in any respect in default under the Lease, and (d) Tenant
has not assigned, transferred or hypothecated the Lease or any interest therein
or subleased all or any portion of the Premises.

 

9.                                      Brokers.  Landlord and Tenant hereby
represent and warrant to each other that neither has dealt with any real estate
broker or agent in connection with the procurement of this Amendment except
Newmark Grubb Knight Frank and Cushman & Wakefield of Massachusetts, Inc., whose
commissions shall be paid by Landlord by separate agreement upon the completion
and full execution of this Amendment, and not otherwise.  Tenant shall indemnify
and hold Landlord harmless from any costs, expense or liability (including costs
of suit and reasonable attorneys’ fees) for any compensation, commission or fees
claimed by any real estate broker or agent other than the aforementioned brokers
in connection with the procurement of this Amendment because of any act or
statement by Tenant.  Landlord shall indemnify and hold Tenant harmless from any
costs, expense or liability (including costs of suit and reasonable attorneys’
fees) for any compensation, commission or fees claimed by any real estate broker
or agent other than the aforementioned brokers in connection with the
procurement of this Amendment because of any act or statement by Landlord.

 

10.                               Effective Date.  The parties agree that this
Amendment shall be effective from and after the Effective Date and not to any
period of time prior thereto.  To the extent this Amendment contains language
which purports to amend the Lease with respect to periods of time prior to the
Effective Date, such language is for clarification purposes only and shall not
be deemed to change the obligations of the parties with respect thereto.  In no
event shall this Amendment be construed to impose any liability on Landlord for
any period of time preceding its ownership of the Property.

 

11.                               Options to Extend.  Tenant has one
(1) remaining option to extend the Term of Lease with respect to the Premises
pursuant to the terms and provisions of Article 40 of the Lease.

 

12.                               Ratification of Lease Provisions.  Except as
otherwise expressly amended, modified and provided for in this Amendment, Tenant
hereby ratifies all of the provisions, covenants and conditions of the Lease,
and such provisions, covenants and conditions shall be deemed to be incorporated
herein and made a part hereof and shall continue in full force and effect.

 

A-7

--------------------------------------------------------------------------------


 

13.                               Entire Amendment.  This Amendment contains all
the agreements of the parties with respect to the subject matter hereof and
supersedes all prior dealings between the parties with respect to such subject
matter.

 

14.                               Binding Amendment.  This Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto, and their
respective successors and assigns.

 

15.                               Landlord’s Liability.  Redress for any claims
against Landlord under this Amendment or under the Lease shall only be made
against Landlord to the extent of Landlord’s interest in the Property to which
the Premises are a part.  The obligations of Landlord under this Amendment and
the Lease shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its trustees or board of directors and officers,
as the case may be, the general partners thereof or any beneficiaries,
stockholders, employees or agents of Landlord, or its investment manager.

 

16.                               Governing Law.  This Amendment shall be
governed by the law of the state in which the Property is located.

 

17.                               Authority.  Landlord and Tenant each warrant
to the other that the person or persons executing this Amendment on its behalf
has or have authority to do so and that such execution has fully obligated and
bound such party to all terms and provisions of this Amendment.

 

18.                               Severability.  If any clause or provision of
this Amendment is or should ever be held to be illegal, invalid or unenforceable
under any present or future law applicable to the terms hereof, then and in that
event, it is the intention of the parties hereto that the remainder of this
Amendment shall not be affected thereby, and that in lieu of each such clause or
provision of this Amendment that is illegal, invalid or unenforceable, such
clause or provision shall be judicially construed and interpreted to be as
similar in substance and content to such illegal, invalid or unenforceable
clause or provision, as the context thereof would reasonably suggest, so as to
thereafter be legal, valid and enforceable.

 

19.                               No Reservation.  Submission of this Amendment
for examination or signature is without prejudice and does not constitute a
reservation, option or offer, and this Amendment shall not be effective until
execution and delivery by all parties.

 

20.                               Counterparts.  This Amendment may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[SIGNATURES ON FOLLOWING PAGE]

 

A-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed the Amendment as of the
day and year first written above.

 

 

LANDLORD:

 

 

 

CCC INVESTORS LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Stephen A. Kinsella

 

Name:

Stephen A. Kinsella

 

Title:

Authorized Officer

 

 

 

 

 

TENANT:

 

 

 

OCULAR THERAPEUTIX, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ James Fortune

 

Name:

James Fortune

 

Title:

Chief Operating Officer

 

A-9

--------------------------------------------------------------------------------


 

Schedule I

 

OFFICE LEASE

 

REFERENCE PAGES

 

BUILDING:

 

36 Crosby Drive
Bedford, Massachusetts 01730

 

 

 

LANDLORD:

 

CCC Investors LLC, a Delaware limited liability company

 

 

 

LANDLORD’S ADDRESS:

 

CCC Investors LLC
c/o National Development
2310 Washington Street
Newton Lower Falls, Massachusetts 02642
Attn: Director of Asset Management

With copies of any notices to Landlord sent to:

National Development
2310 Washington Street
Newton Lower Falls, Massachusetts 02642
Attn: Richard P. Schwartz, Esq.

 

 

 

WIRE INSTRUCTIONS AND/OR ADDRESS
FOR RENT PAYMENT:

 

CCC Investors LLC
c/o National Development
P.O. Box 847072
Boston, MA 02284-7072

 

 

 

LEASE REFERENCE DATE:

 

August 31, 2009

 

 

 

TENANT:

 

OCULAR THERAPEUTIX, INC., a Delaware corporation

 

 

 

TENANT’S NOTICE ADDRESS:

 

Attn: Jim Fortune
15 Crosby Drive
Bedford, Massachusetts 01730

 

 

 

PREMISES ADDRESSES:

 

36 Crosby Drive
Suite 101
Bedford, Massachusetts 01730

 

 

 

PREMISES RENTABLE AREA:

 

From the Commencement Date through the day immediately preceding the Phase II
Premises Commencement Date, the “Premises Rentable Area” shall consist of
approximately 10,147 rentable square feet located on the first (1st) floor of
the Building as shown on Exhibit A (the “Phase I Premises”).



From the Phase II Premises Commencement Date through June 30, 2018, the
“Premises Rentable Area” shall consist of approximately 19,786 rentable square
feet in the aggregate located on the first (1st) floor of the Building as shown
on Exhibit A, consisting of (i) the Phase I Premises, and (ii) approximately
9,639 rentable square feet (the “Phase II Premises”).



From July 1, 2018 through the Termination Date, the “Premises Rentable Area”
shall consist of approximately 20,445 rentable square

 

S-1

--------------------------------------------------------------------------------


 

 

 

feet in the aggregate located on the first (1st) floor of the Building as shown
on Exhibit A, consisting of the Phase I Premises and the Phase II Premises,
subject to the terms and provisions of Section 4 of the Second Amendment to this
Lease by and between Landlord and Tenant (the “Second Amendment”).

 

 

 

PREMISES:

 

From the Commencement Date through the day immediately preceding the Phase II
Premises Commencement Date, the “Premises” shall consist of the Phase I
Premises.

From the Phase II Premises Commencement Date through the Termination Date, the
“Premises” shall consist of the Phase I Premises and the Phase II Premises.

 

 

 

PREMISES:

 

Together, the Phase I Premises and the Phase II Premises.

 

 

 

COMMENCEMENT DATE:

 

September 15, 2009.

 

 

 

PHASE I PREMISES COMMENCEMENT DATE:

 

September 15, 2009.

 

 

 

PHASE II PREMISES COMMENCEMENT DATE:

 

December 15, 2009.

 

 

 

PHASE I PREMISES RENT COMMENCEMENT DATE:

 

The Commencement Date.

 

 

 

PHASE II PREMISES RENT COMMENCEMENT DATE:

 

April 15, 2010.

 

 

 

TERM OF LEASE:

 

Approximately thirteen (13) years, ten (10) months, sixteen (16) days, beginning
on the Commencement Date and ending on the Termination Date.

 

 

 

TERMINATION DATE:

 

July 31, 2023.

 

S-2

--------------------------------------------------------------------------------


 

ANNUAL RENT and MONTHLY

INSTALLMENT OF RENT(Article 3):

 

Period

 

 

 

 

 

 

 

 

 

From

 

Through

 

Rentable
Square
Footage

 

Annual Rent
Per Square
Foot

 

Annual Rent

 

Monthly Installment of
Rent

 

Commencement Date

 

December 14, 2009

 

10,147

 

$

21.75

 

$

220,697.25

 

$

18,391.44

 

December 15, 2009

 

April 14, 2010

 

19,786

 

$

0.00

*

$

0.00

*

$

0.00

*

April 15, 2010

 

December 31, 2010

 

19,786

 

$

22.25

 

$

440,238.50

 

$

36,686.54

 

January 1, 2011

 

December 31, 2011

 

19,786

 

$

22.75

 

$

450,131.50

 

$

37,510.96

 

January 1, 2012

 

December 31, 2012

 

19,786

 

$

23.25

 

$

460,024.50

 

$

38,335.38

 

January 1, 2013

 

December 31, 2013

 

19,786

 

$

23.75

 

$

469,917.50

 

$

39,159.79

 

January 1, 2014

 

December 31, 2014

 

19,786

 

$

24.25

 

$

479,810.50

 

$

39,984.21

 

January 1, 2015

 

June 30, 2015

 

19,786

 

$

24.75

 

$

489,703.50

 

$

40,808.63

 

July 1, 2015

 

June 30, 2016

 

19,786

 

$

25.50

 

$

504,543.00

 

$

42,045.25

 

July 1, 2016

 

June 30, 2017

 

19,786

 

$

26.00

 

$

514,436.00

 

$

42,869.67

 

July 1, 2017

 

June 30, 2018

 

19,786

 

$

26.50

 

$

524,329.00

 

$

43,694.08

 

July 1, 2018

 

July 31, 2018

 

20,445

 

$

0.00

*

$

0.00

*

$

0.00

*

August 1, 2018

 

July 31, 2019

 

20,445

 

$

26.61

 

$

544,041.45

 

$

45,336.79

 

August 1, 2019

 

July 31, 2020

 

20,445

 

$

27.36

 

$

559,375.20

 

$

46,614.60

 

August 1, 2020

 

July 31, 2021

 

20,445

 

$

28.11

 

$

574,708.95

 

$

47,892.41

 

August 1, 2021

 

July 31, 2022

 

20,445

 

$

28.86

 

$

590,042.70

 

$

49,170.23

 

August 1, 2022

 

July 31, 2023

 

20,445

 

$

29.61

 

$

605,376.45

 

$

50,448.04

 

 

--------------------------------------------------------------------------------

*Tenant shall only be entitled to this abatement of Annual Rent during these
periods if no Event of Default exists, and notwithstanding anything to the
contrary set forth above, Tenant shall pay for its electricity, utilities and
Additional Rent (if any) for the Premises during these periods in accordance
with the terms and provisions of this Lease.

 

BASE YEAR (EXPENSES):

 

From the Commencement Date through June 30, 2015, Calendar Year 2010.

From July 1, 2015 through June 30, 2018, Calendar Year 2015.

From July 1, 2018 through the Termination Date, Calendar Year 2018.

 

S-3

--------------------------------------------------------------------------------


 

BASE YEAR (TAXES):

 

From the Commencement Date through June 30, 2015, Fiscal Year 2010.

From July 1, 2015 through June 30, 2018, Fiscal Year 2016.

From July 1, 2018 through the Termination Date, Fiscal Year 2019.

 

 

 

TENANT’S PROPORTIONATE SHARE FOR EXPENSES:

 

From the Commencement Date through the day immediately preceding the Phase II
Premises Commencement Date, “Tenant’s Proportionate Share For Expenses” shall be
thirteen and 06/100 percent (13.06%).

From the Phase II Premises Commencement Date through June 30, 2018, “Tenant’s
Proportionate Share For Expenses” shall be twenty-five and 48/100 percent
(25.48%).

From July 1, 2018 through the Termination Date, “Tenant’s Proportionate Share
For Expenses” shall be 25.81%.

 

 

 

TENANT’S PROPORTIONATE SHARE FOR TAXES:

 

From the Commencement Date through the day immediately preceding the Phase II
Premises Commencement Date, “Tenant’s Proportionate Share For Taxes” shall be
three and 94/100 percent (3.94%) (which is the percentage derived by dividing
the Premises Rentable Area for the Phase I Premises for the period prior to the
Phase II Premises Commencement Date by the Rentable Square Footage of the
“Parcel” (as such term is defined in Section 4.1.3) and multiplying the result
thereof by 100).

From the Phase II Premises Commencement Date through June 30, 2018, “Tenant’s
Proportionate Share For Taxes” shall be seven and 68/100 percent (7.68%) (which
is the percentage derived by dividing the Premises Rentable Area for the
Premises for the period following the Phase II Premises Commencement Date by the
Rentable Square Footage of the “Parcel” (as such term is defined in
Section 4.1.3) and multiplying the result thereof by 100).

From July 1, 2018 through the Termination Date, “Tenant’s Proportionate Share
For Taxes” shall be seven and 91/100 percent (7.91%) (which is the percentage
derived by dividing the Premises Rentable Area for the Premises for the period
following July 1, 2018 by the Rentable Square Footage of the “Parcel” (as such
term is defined in Section 4.1.3) and multiplying the result thereof by 100).

 

S-4

--------------------------------------------------------------------------------


 

SECURITY DEPOSIT:

 

Two Hundred Twenty-Seven Thousand Five Hundred Thirty-Nine and No/100 Dollars
($227,539.00), subject to reduction to One Hundred Thirteen Thousand Seven
Hundred Sixty-Nine and 49/100 Dollars ($113,769.49) pursuant to the terms and
provisions of Article 5 and Section 6 of the Second Amendment, and subject
generally to the terms and provisions of Article 5.

 

 

 

ASSIGNMENT/SUBLETTING FEE:

 

None.

 

 

 

AFTER-HOURS HVAC COST:

 

$35.00 per unit per hour, subject to change at any time.

 

 

 

PARKING:

 

Sixty-six (66) non-exclusive parking spaces, subject to the terms and provisions
of Article 30.

 

 

 

REAL ESTATE BROKERS DUE COMMISSIONS:

 

Newmark Grubb Knight Frank and Cushman & Wakefield of Massachusetts, Inc., to be
paid by Landlord.

 

 

 

TENANT’S NAICS CODE:

 

339113

 

 

 

BUILDING BUSINESS HOURS:

 

8 a.m. to 6 p.m., Monday through Friday; 8 a.m. to 1 p.m., Saturday.

 

 

 

AMORTIZATION RATE:

 

Eleven percent (11%).

 

The Reference Pages information is incorporated into and made a part of the
Lease.  In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control.  This Lease includes Exhibits A through D,
all of which are made a part of this Lease.

 

[END OF TEXT]

 

S-5

--------------------------------------------------------------------------------